DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on April 11, 2022 has been entered.
Claims 24 and 31 have been amended.
Claims 24-27, 29-35 and 37 have been examined and are pending.

Response to Arguments
Applicants have argued the cited art does not teach or suggest one or more features recited by the amended independent claims (Remarks, pages 6-7). Examiner has carefully considered Applicant's arguments and found them persuasive.

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 24
-- process a first command from a user to turn off the [[an]] infusion pump system; --
Claim 27
-- The system of Claim 24, wherein the controller is further configured to: install a software update before the installation of the second drug library, and disable the infusion pump system after a determination that the second drug library was not successfully installed and that the first drug library is a default drug library. --
Claim 30
-- The system of Claim 24, wherein the controller is further configured to determine power connection status of the infusion pump system and generate a second user interface including a notification for a user to connect the infusion pump system to an AC power source based on the determined power connection status indicating that the infusion pump system is not connected to the AC power source. --
Claim 31
-- processing a first command from a user to turn off the [[an]] infusion pump system; --
Claim 35
-- The electronic method of Claim 31, further comprising installing a software update before the installation of the second drug library, and disabling the infusion pump system after a determination that the second drug library was not successfully installed and that the first drug library is a default drug library. --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-27, 29-35 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 24 recites the limitations "store the downloaded update data including the second drug library locally in the communication subsystem memory;" and "generate a first user interface in response to the first command, the first user interface comprising a first input corresponding to installation of the second drug library received from the server." (emphasis added) There is insufficient antecedent basis for these limitations as claim 24 never recites a step of actually downloading/receiving the update data containing the second drug library. Examiner suggests Applicants amend claim 24 to recite an explicit step of receiving the requested the update data. For example, Applicants could amend claim 24 to recite:
-- request, from the server, update data including a second drug library using a network operating system level interface, after receipt of the update message, wherein the infusion pump system instead of the server is responsible for requesting the update data;
receive, from the server, the requested update data including the second drug library;
store the received 
process a first command from a user to turn off an infusion pump; 
generate a first user interface in response to the first command, the first user interface comprising a first input corresponding to installation of the second drug library received from the server; --
Examiner suggests Applicants amend independent claim 31 along the same lines as suggested for independent claim 24.
Dependent claims 25-27 and 29-30, taken individually with claim 24, recite the same limitations and, therefore, suffer from the same deficiencies.
Independent claim 31 and dependent claims 32-35 and 37, taken individually with claim 31, recite analogous limitations and, therefore, are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192